UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                         No. 19-6437


ROBERT EARL DILLARD,

                    Petitioner - Appellant,

             v.

SCOTT LEWIS, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Mary Gordon Baker, Magistrate Judge. (2:18-cv-03103-JFA)


Submitted: June 13, 2019                                          Decided: June 18, 2019


Before WYNN and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Earl Dillard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Earl Dillard has filed a notice of appeal in his 28 U.S.C. § 2254 (2012)

petition pending in the district court. This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337
U.S. 541, 545-46 (1949). Because the district court has not entered a final order or an

appealable interlocutory or collateral order, we dismiss the appeal for lack of jurisdiction.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               DISMISSED




                                             2